Case 0:20-cv-60719-WPD Document 68 Entered on FLSD Docket 03/10/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                    Case No. 20-cv-60719-WPD


   ITAMAR MEDICAL LTD.,

                                 Plaintiff,

                      v.

   ECTOSENSE NV,

                                 Defendants.


                        STIPULATED MOTION FOR LEAVE TO FILE
                             SECOND AMENDED COMPLAINT

         Plaintiff Itamar Medical Ltd. (“Itamar”) and Defendant Ectosense nv (“Ectosense”),

  pursuant to Fed. R. Civ. P. 15(a)(2), stipulate and agree to the filing of a Second Amended

  Complaint by Itamar, in the form attached here as Exhibit A.

         1.      On April 8, 2020, Itamar filed its initial Complaint. DE 1.

         2.      On June 3, 2020, Ectosense filed a Motion to Dismiss. DE 13.

         3.      On June 24, 2020, Itamar filed an Amended Complaint rendering Ectosense’s

  Motion to Dismiss moot. DE 19 and DE 20.

         4.      On July 29, 2020, Ectosense filed a Motion to Dismiss Itamar’s Amended

  Complaint. DE 28. The Court subsequently denied this motion on January 4, 2021. DE 52.

         5.      On February 21, 2021, Ectosense filed its Answer to Itamar’s Amended

  Complaint. DE 61.

         6.      On March 4, 2021, Itamar filed its Answer to Ectosense’s Counterclaims. DE 65.
Case 0:20-cv-60719-WPD Document 68 Entered on FLSD Docket 03/10/2021 Page 2 of 2




         7.     Itamar seeks to file a Second Amended Complaint to add VirtuOx, Inc. as a

  defendant. There are no other substantive changes to the current Amended Complaint. DE 19.



  Dated: March 10, 2021                         Respectfully submitted,



   /s/ Seth J. Donahoe                         /s/ Robert D. W. Landon, III
   Paul Octavio Lopez                          Robert D. W. Landon, III (FL Bar No. 961272)
   Seth J. Donahoe                             Elizabeth B. Honkonen (FL Bar No. 0149403)
   TRIPP SCOTT                                 KENNY NACHWALTER, P.A.
   110 SE 6th Street, 15th Floor               Four Seasons Tower
   Fort Lauderdale, FL 33302-4245              1441 Brickell Avenue, Suite 1100
   Telephone: 954-525-7500                     Miami, FL 33131
   pol@trippscott.com                          Telephone: (305) 373-1000
   sjd@trippscott.com                          rlandon@knpa.com
                                               ebh@knpa.com
   Paul Bernard Ranis
   GREENBERG TRAURIG                           Allen M. Gardner (admitted pro hac vice)
   401 E. Las Olas Blvd., Suite 2000           Chase A. Chesser (admitted pro hac vice)
   Fort Lauderdale, FL 33301                   LATHAM & WATKINS LLP
   Telephone: 954-768-8239                     555 Eleventh Street, N.W., Suite 1000
   ranisp@gtlaw.com                            Washington, D.C. 20004
                                               Telephone: (202) 637-2270
   Attorneys for Defendant Ectosense nv        allen.gardner@lw.com
                                               chase.chesser@lw.com

                                               Jennifer L. Barry (admitted pro hac vice)
                                               Patrick C. Justman (admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               12670 High Bluff Drive
                                               San Diego, CA 92130
                                               Telephone: (858) 523-5400
                                               jennifer.barry@lw.com
                                               patrick.justman@lw.com

                                               Attorneys for Plaintiff Itamar Medical Ltd.




                                                2
